Citation Nr: 9931573	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  98 01-850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 10 percent for benign 
essential tremors of both hands.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran over 20 years active service ending with his 
retirement in April 1987.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1997 rating decision by 
the Cleveland, Ohio, Regional Office (RO)  of the Department 
of Veterans Affairs (VA) which granted service connection for 
benign essential tremors of both hands and assigned a single 
10 percent disability rating, effective March 22, 1989.  The 
veteran has expressed disagreement with the 10 percent 
rating.

Although the veteran's notice of disagreement also included 
the issue of entitlement to an earlier effective date for the 
rating for benign essential tremors of both hands, his 
substantive appeal only addressed the increased rating issue.  
The effective date issue is therefore not in appellate 
status.  38 U.S.C.A. § 7105(a) (West 1991). 


FINDING OF FACT

The veteran's service-connected benign essential tremors of 
the hands are primarily manifested by complaints of decreased 
grip strength and shaking of the hands upon writing and 
performing dorsiflexion of the wrists; the veteran's tremors 
of the hands result in disability which by analogy to 
paralysis of the ulnar nerve results in no more than mild 
impairment of each hand.  


CONCLUSIONS OF LAW

1.  The schedular criteria for entitlement to a separate 
rating of 10 percent for benign essential tremors of the 
right hand have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.124a, Diagnostic Codes 8099-8516 (1999).

2.  The schedular criteria entitlement to a separate rating 
of 10 percent for benign essential tremors of the left hand 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.124a, Diagnostic Codes 8099-8516 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, his claim for assignment of a 
higher evaluation is well-grounded.  38 U.S.C.A. § 5107(a); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The Board 
finds that all relevant facts have been properly developed, 
and that all evidence necessary for equitable resolution of 
the issue has been obtained.  No additional action is 
necessary to meet the duty to assist the veteran.  38 
U.S.C.A. § 5107(a).  Moreover, since the present appeal 
arises from an initial rating decision which established 
service connection and assigned the initial disability 
evaluation, it is not the present level of disability which 
is of primary importance, but rather the entire period is to 
be considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

An October 1979 service medical record indicates that the 
veteran complained of a tingling sensation in the fingers of 
his left hand.  The veteran was assessed with paresthesia of 
the left hand.  A June 1986 addendum to the veteran's 
February 1985 Medical Board proceeding reflects that the 
veteran complained of a tremor over the prior four to five 
months.

A December 1991 VA outpatient treatment record indicated that 
the veteran was being treated in the neurology clinic for a 
tremor.  At a March 1997 RO hearing, the veteran testified 
that his grip was not what it used to be and that he had a 
hard time signing his name.

The veteran underwent a VA examination in April 1997.  He 
indicated that no medication had been prescribed to treat his 
tremors.  He stated that he could do his normal activities 
but that sometimes his daughter would help him during meals.  
The veteran indicated that he had occasional paresthesia of 
his fingers and that his hands got cold easily.  Physical 
examination revealed that the veteran's hands did not show a 
tremor at rest nor upon extending his hands straight out; 
however, his hands did shake while he was writing.  His fists 
were made normally without evidence of tremor.  Movement of 
the fingers was normal except a slight tremor in opposing the 
thumb to both index fingers was noted.  There was a slight 
intention tremor after touching the tip of his nose with his 
fingers.  Manometer reading of the left grip showed 61 pounds 
of force and the right grip showed 59 pounds of force.  
Active movement against resistance was normal in both upper 
extremities.  No tremor was noted during active movement 
testing, except on dorsiflexion of the wrist, when a tremor 
was noted.  Pain sensation was normal in both upper 
extremities and hands.  Reflexes in the upper extremities 
were 2+ and bilaterally equal.  The examiner stated that the 
veteran's tremor was mild and not manifested at rest, and was 
a very mild benign tremor.  The diagnosis included the 
following:

Very mild benign tremor in the Neurologic 
Examination without past pointing or 
intention tremor.  He does have shaky 
hand writing and his hands shake on 
dorsiflexing his wrist and reaching for 
his glasses.  There is no evidence of 
peripheral neuropathy of the upper 
extremity.  The tremor as described in 
the medical records was a resting tremor 
the right more than the left.  The 
veteran showed no signs of a resting 
tremor during today's examination.

At the April 1998 RO hearing, the veteran indicated that he 
was dissatisfied with the April 1997 VA examination.  He 
stated that his hands had constant tremors.  He indicated 
that he had problems with performing daily tasks, especially 
in feeding himself.  He stated that he was taking medication 
for his tremors.  

The veteran is service connected for benign essential tremors 
of both hands, rated as 10 percent disabling under the 
provisions of 38 C.F.R. § 4.124a, Diagnostic Codes 8099-8516, 
which contemplates paralysis of the ulnar nerve.  Under 
Diagnostic Code 8516, a 10 percent rating is assigned for 
mild, incomplete paralysis of the ulnar nerve of a major 
extremity or a minor extremity.  A 30 percent evaluation is 
assigned for moderate, incomplete paralysis of the ulnar 
nerve of a major extremity, and a 20 percent rating is 
assigned for moderate, incomplete paralysis of the ulnar 
nerve of a minor extremity.

In this case, the Board finds that the degree of 
symptomatology associated with the veteran's benign essential 
tremors of the hands is mild.  The April 1997 VA examination 
revealed that the veteran's hands shook only upon writing and 
performing dorsiflexion of the wrist.  Pain sensation was 
normal, and reflexes in the upper extremities were 2+.  The 
examiner indicated that the veteran had a very mild benign 
tremor with no evidence of peripheral neuropathy of the upper 
extremity.  These findings show no more than mild incomplete 
paralysis, and the symptomatology does not more nearly 
approximate the criteria for an evaluation in excess of 10 
percent.  

However, the Board notes that the veteran suffers tremors of 
both hands and that the criteria under Diagnostic Code 8516 
makes provision for different ratings based on whether the 
extremity involved is major or minor.  While the Board notes 
that tremors are not addressed by a separate diagnostic code 
and that the provisions of Diagnostic Code 8516 have been 
applied to the veteran's tremor disorder by analogy, given 
the fact that both extremities are involved and in light of 
the distinctions under Diagnostic Code 8516 based on whether 
the major or the minor extremity is involved, the Board finds 
that separate 10 percent ratings are appropriate in this 
case.  

The Board notes that the veteran has claimed that the April 
1997 VA examination was inadequate for rating purposes. 
However, the history and symptomatology associated with the 
veteran's hand tremors were adequately addressed in the April 
1997 VA examination report. The Board finds that the record 
as it stands allows for proper review of the veteran's appeal 
and application of the diagnostic criteria to his disability.  

In sum, although the Board finds that separate 10 percent 
ratings are warranted for each hand, the preponderance of the 
evidence is against entitlement to of separate evaluations in 
excess of 10 percent at this time.  In reaching this 
determination, the Board has resolved all reasonable doubt in 
the veteran's favor.  38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to a separate 10 percent rating for benign 
essential tremors of the right hand is warranted.  
Entitlement to a separate 10 percent rating for benign 
essential tremors of the left hand is warranted.  The appeal 
is granted to this extent. 



		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals



 

